DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office is in response to amendment filed on 05/17/22. Regarding the amendment, claim 10 is canceled, claims 1-9, 11-18 are present for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the stator can be divided into a stator segment or into a plurality of stator segments” is indefinite because the term "can be” creates doubts as to whether the stator is in fact dividing into a stator segment or into a plurality of stator segments and therefore is unclear. “Can” and “capable” are not equivalents.  For examination purpose, it is understood as " the stator divided into a stator segment or into a plurality of stator segments”.
Furthermore, in claim 1 recites the broad recitation “the stator divided into a stator segment or into a plurality of stator segments” in lines 2-3, and the claim also recites “per stator segment” line 6, “the stator segment” line 9 and line 11, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 1 recites the limitation “the following steps” in line10, “the winding factor Fw” in line 13, “the formula product” in line 22.  There are insufficient antecedent basis for those limitation in the claim.
Claim 1 also recited the term “low maximum”.  It is a relative term which renders the claim indefinite.  The term “low maximum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 8, “which can be divided into one stator segment or into a plurality of stator segments” is indefinite because the term "can be” creates doubts as to whether the stator is in fact dividing into a stator segment or into a plurality of stator segments and therefore is unclear. “Can” and “capable” are not equivalents.  For examination purpose, it is understood as " the stator divided into one stator segment or into a plurality of stator segments”.
Further, in claim 8 recites the broad recitation “into one stator segment or into a plurality of stator segments” in lines 2-3, and the claim also recites “per stator segment” line 5, “the stator segment” line 9, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 8 also recites the broad recitation “the number of stator teeth is 15 or 18 or 21” in lines 10-11, and the claim also recites “the number of stator teeth 18” line 12, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 8 also recites the broad recitation “a plurality of the concentrated windings” in line 8, and the claim also recites “twelve concentrated windings” line 13, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 8 recites the limitation “said first position” and “the third position” in line 15, “the sixth position” and “the eighth position” in line 16, “the tenth position” and “the twelfth position” in line 17, “the fifteenth position” in line 18, and “the seventeenth position” in line19.  There are insufficient antecedent basis for those limitation in the claim.
Claim 14 recited the term “literature values”.  It is a relative term which renders the claim indefinite.  The term “literature values” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 17, “which can be divided into one stator segment or into a plurality of stator segments” is indefinite because the term "can be” creates doubts as to whether the stator is in fact dividing into a stator segment or into a plurality of stator segments and therefore is unclear. “Can” and “capable” are not equivalents.  For examination purpose, it is understood as " the stator divided into a stator segment or into a plurality of stator segments”.
Further, in claim 17 recites the broad recitation “into one stator segment or into a plurality of stator segments” in line 2, and the claim also recites “per stator segment” line 4, “the stator segment” line 9, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 17 recites the limitation “the same sequence” in line 12, “the sequence” in line 13, “the first winding, the second winding, the fifth winding, the sixth winding, the ninth winding and the tenth winding” in lines 16-17, and “the third winding, the fourth winding, the seventh winding, the eighth winding, the eleventh winding and the twelfth winding” in lines 19-20. There are insufficient antecedent basis for those limitation in the claim.
Claims 2-7, 9, 11-13, 15-16, and 18 are rejected because of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (DE 102011078128 A1) in view of Dajaku (US 2016/0308415 A1), further in view of Vollmer (US 2007/0257566 A1).
Regarding claim 17, Evans teaches a stator (312) for an m-phase synchronous reluctance machine (10, fig 3A) with concentrated windings (314A-314C, page 11 last paragraph) which can be divided into one stator segment (312) or into a plurality of stator segments (this feature is alternative option) and which comprises a ferromagnetic base body (312, the base body is made of iron, a ferromagnetic material, page 12 ln 13-14 ) with peripherally distributed tooth structures (313) and a winding system (314) mounted in the base body (312), which comprises per stator segment a number of tooth structures (313) corresponding to a stator tooth number z and a number of winding phases (U, V, W) corresponding to the number of phases m, wherein each winding phase (U, V, W) in turn comprises a series and/or parallel connection (this is an alternative option) of a plurality of the concentrated windings (page 11, last paragraph), wherein a rotor (310) of the synchronous reluctance machine (10) has a pole number p in a peripheral section corresponding to the stator segment (312), wherein the number of phases m = 3 (page 11 last paragraph), the pole number p = 10 (page 11 ln 1) and the number of stator teeth is 15 or 18 or 21 (15 teeth, ln 15-16 page 11).  However Evans does not teach the tooth structures are divided into a plurality of levels (El, E2) with respect to their tooth height, wherein the same sequence of windings is achieved on each level (El, E2), wherein the sequence of one of the levels (El) is offset from the sequence of at least one of the other levels (E2) by at least one tooth structure; and wherein for each of the three winding phases (U, V, W), the first winding, the second winding, the fifth winding, the sixth winding, the ninth winding and the tenth winding are wound in one orientation around the respective tooth structure; and the third winding, the fourth winding, the seventh winding, the eighth winding, the eleventh winding and the twelfth winding are wound in an opposite orientation around the respective tooth structure.
Dajaku teaches an electric machine having a stator structure (fig 3) comprising tooth structures wherein the tooth structures are divided into a plurality of levels (I, II) with respect to their tooth height, wherein the same sequence of windings (I, II) is achieved on each level (A1, A2), wherein the sequence of one of the levels is offset from the sequence of at least one of the other levels by at least one tooth structure (see abstract) to provide a less complex manufacturing of the windings, higher slot fill factors, lower cogging torques (para [0003]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Evans’s stator with the tooth structures are divided into a plurality of levels with respect to their tooth height, wherein the same sequence of windings is achieved on each level, wherein the sequence of one of the levels is offset from the sequence of at least one of the other levels by at least one tooth structure as taught by Dajaku.  Doing so would provide a less complex manufacturing of the windings, higher slot fill factors, lower cogging torques (para [0003]).
Furthermore, Evans in view of Dajaku does not teach for each of the three winding phases (U, V, W) the first winding, the second winding, the fifth winding, the sixth winding, the ninth winding and the tenth winding are wound in one orientation around the respective tooth structure, and the third winding, the fourth winding, the seventh winding, the eighth winding, the eleventh winding and the twelfth winding are wound in an opposite orientation around the respective tooth structure.
Vollmer teaches a synchronous machine using eleventh harmonic having a three phase winding (U, V, W) wherein for each of the three winding phases (U, V, W) the first winding, the second winding, the fifth winding, the sixth winding, the ninth winding and the tenth winding are wound in one orientation around the respective tooth structure, and the third winding, the fourth winding, the seventh winding, the eighth winding, the eleventh winding and the twelfth winding are wound in an opposite orientation around the respective tooth structure (fig 3 and 4 the first winding and the second winding are wound in opposite direction, para [0042]) to achieve high winding factor (para [0009]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Evans in view of Dakaju’s stator wherein for each of the three winding phases (U, V, W) the first winding, the second winding, the fifth winding, the sixth winding, the ninth winding and the tenth winding are wound in one orientation around the respective tooth structure, and the third winding, the fourth winding, the seventh winding, the eighth winding, the eleventh winding and the twelfth winding are wound in an opposite orientation around the respective tooth structure as taught by Vollmer. Doing so would achieve high winding factor (para [0009]).
Regarding claim 18, Evans in view of Dajaku and Volmer teaches the claimed invention as set forth in claim 17, Evans further teaches a synchronous reluctance machine (10) with concentrated windings (page 11 last paragraph), comprising a stator (312) and a rotor (310).
Response to Arguments
Applicant's arguments filed 05/17/22 have been fully considered but they are not persuasive.
In response to applicant argument that “Dajaku does not teach, nor properly suggest, a synchronous reluctance machine where, for each of the three winding phases (U, V, W), the windings are wound in opposite orientation around the respective tooth structure.” Examiner agrees with that, however Vollmer does teaches a synchronous machine using eleventh harmonic having a three phase winding (U, V, W) wherein for each of the three winding phases (U, V, W) the first winding, the second winding, the fifth winding, the sixth winding, the ninth winding and the tenth winding are wound in one orientation around the respective tooth structure, and the third winding, the fourth winding, the seventh winding, the eighth winding, the eleventh winding and the twelfth winding are wound in an opposite orientation around the respective tooth structure (fig 3 and 4 the first winding and the second winding are wound in opposite direction, para [0042]) to achieve high winding factor (para [0009]).  Please review the rejection above for further explanation.
In response to applicant argument that “Vollmer does not teach, nor properly suggest, a stator structure comprising tooth structures divided into a plurality of levels, as recited in claim 17. Accordingly, applicant respectfully submits that an ordinarily skilled artisan would lack motivation to modify Evan's stator by including that tooth structures are divided into a plurality of levels and for each of the three winding phases (U, V, W) the windings are wound in opposite orientation around the respective tooth structure.”  Examiner disagrees with that because the rejection does not rely on Vollmer for the teaching of incorporating a stator structure comprising tooth structures divided into a plurality of levels into Evan’s stator structure, because Evans in view of Dajaku does teach a stator structure comprising tooth structures divided into a plurality of levels.  Instead, the rejection relied on Vollmer for the teaching concept of using eleventh harmonic having a three phase winding (U, V, W) wherein for each of the three winding phases (U, V, W) the first winding, the second winding, the fifth winding, the sixth winding, the ninth winding and the tenth winding are wound in one orientation around the respective tooth structure, and the third winding, the fourth winding, the seventh winding, the eighth winding, the eleventh winding and the twelfth winding are wound in an opposite orientation around the respective tooth structure (fig 3 and 4 the first winding and the second winding are wound in opposite direction, para [0042]) to achieve high winding factor (para [0009]).  Examiner also notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamaoka (US 2007/0007841 A1) teaches a motor having a rotor magnet, a stator and a bearing mechanism with vibrations and noises suppressed. The greatest common divisor of the number of the magnetic poles of the rotor magnet and the number of the teeth of the stator is larger than the number of drive phases for the stator. Further, the number of the radial dynamic pressure generation grooves or the thrust dynamic pressure generation grooves coincides with none of the divisors and multiples of the number of the magnetic poles of the rotor magnet and the number of the teeth of the stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834